                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON STORRS, and AMBER SMITH,

                  Plaintiffs,                           8:21CV175

     vs.
                                                          ORDER
PRESTON MASS, in his individual
capacity; KURT MCLANNAN, in his
individual       capacity;   TRAVIS
ROZEBOOM, in his individual capacity;
PRESTON MAAS, in his individual
capacity; and BRIAN MALONE, in his
individual capacity;

                  Defendants.


      Upon Plaintiffs’ unopposed motion for early discovery, (Filing No. 27),
which is hereby granted:


      IT IS ORDERED that Plaintiffs are granted leave to serve a Rule 45
subpoena on the Custodian of Records, Papillion Police Department, which
commands the production of the following information regarding the December
26, 2019 encounter at issue in the above-captioned matter:


      1.    Any cruiser audio or visual recordings from the vehicle of any officer
            present;

      2.    Any body cam (BWC) recordings of any officer present;

      3.    Any dispatch recordings and logs of dispatch communications
            related to the shoplifting incident and traffic stop at issue herein;
4.    Any narrative reports of Officers Maas, Malone, Rozeboom, or any
      other Papillion Police Department Officer present at the scene
      regarding the encounter;

5.    Any written or recorded statements of Maas, Malone, Rozeboom
      made during the course of the criminal investigation conducted by
      the Douglas County Sheriff’s office.

6.    The Executive Summary regarding the criminal investigation of the
      December 26, 2019 incident written by Lieutenant William Rinn of
      the Douglas County Sheriff’s Office.

Dated this 2nd day of June, 2021.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
